—Order, Supreme Court, New York County (Barry Cozier, J.), entered on or about October 6, 1998, which, in an action to recover finder’s fees, granted defendant’s motion for summary judgment dismissing plaintiffs complaint, unanimously affirmed, without costs.
The oral agreement alleged to entitle plaintiff to commissions for referring business to defendant printing company was properly deemed void by the motion court since it falls within the Statute of Frauds (General Obligations Law § 5-701 [a] [10]) and plaintiff has adduced no sufficient writing (see, Baytree Assocs. v Forster, 240 AD2d 305, lv denied 90 NY2d 810). Concur—Sullivan, J. P., Mazzarelli, Wallach, Rubin and Andrias, JJ.